NOTE: This disposition is nonprecedential.


United States Court of Appeals
    for the Federal Circuit
              ______________________

   ENHANCED SECURITY RESEARCH, LLC,
           Plaintiff-Appellant,

                         v.

CISCO SYSTEMS, INC. AND 3COM CORPORATION,
            Defendants-Appellees,

                       AND

CHECK POINT SOFTWARE TECHNOLOGIES, LTD.
 AND CHECK POINT SOFTWARE TECHNOLOGIES
                    INC.,
             Defendants-Appellees,

                       AND

                FORTINET, INC.,
                Defendant-Appellee,

                       AND

   INTERNATIONAL BUSINESS MACHINES
  CORPORATION, NOKIA CORPORATION, AND
              NOKIA INC.,
           Defendants-Appellees,

                       AND

               SONICWALL, INC.,
                Defendant-Appellee,

                       AND

              SOURCEFIRE, INC.,
               Defendant-Appellee,
                          AND

            JUNIPER NETWORKS, INC.,
                Defendant-Appellee.
               ____________________

                   2010-1436, -1437
                ______________________

    Appeals from the United States District Court for the
District of Delaware in Nos. 09-CV-0390 and 09-CV-0871,
Judge Joseph J. Farnan, Jr.
                 ______________________

                     JUDGMENT
                ______________________

    SARA A. POULOS, Robins, Kaplan, Miller & Ciresi
L.L.P., of Minneapolis, Minnesota, argued for plaintiff-
appellant. With her on the brief were MARTIN R. LUECK,
COLE M. FAUVER, JULIA DAYTON KLEIN and BRENDA L.
JOLY.

    DARYL L. JOSEFFER, King & Spalding LLP, of
Washington, DC, argued for all defendants-appellees,
except Juniper Networks, Inc. With him on the brief for
defendants-appellees Nokia Corporation and Nokia, Inc.
were ROBERT F. PERRY and ALEXAS D. SKUCAS, of New
York, New York. On the brief for defendants-appellees
Cisco Systems, Inc. and 3Com Corporation were HENRY B.
GUTMAN and NOAH LEIBOWITZ, Simpson Thacher &
Bartlett LLP, of New York, New York; and JEFFREY E.
OSTROW, of Palo Alto, California. On the brief for
defendants-appellees Check Point Software Technologies
Ltd. and Check Point Software Technologies, Inc. were
EDWARD J. DEFRANCO and JAMES M. GLASS, Quinn
Emanuel Urquhart & Sullivan, LLP, of New York, New
York. On the brief for defendant-appellee Fortinet, Inc.
was STEFANI E. SHANBERG, Wilson Sonsini Goodrich &
Rosati, of Palo Alto, California. On the brief for
defendant-appellee International Business Machines
Corporation were HOLMES J. HAWKINS III, NATASHA H.
MOFFITT, and CHARLES A. PANNELL III, King & Spalding
LLP, of Atlanta, Georgia. On the brief for defendant-
appellee SonicWALL, Inc. were COLBY B. SPRINGER and
KENNETH B. WILSON, Carr & Ferrell LLP, of Menlo Park,
California. On the brief for defendant-appellee Sourcefire,
Inc. were ALEXANDER J. HADJIS, Morris & Foerster LLP,
of Washington, DC; and MICHAEL E. ANDERSON, of
McLean, Virginia. Of counsel was PETER J. DAVIS,
Morrison & Foerster LLP, of Washington, DC.

   JONATHAN S. KAGAN, Irell & Manella, LLP, of Los
Angeles, California, for defendant-appellee, Juniper
Networks, Inc. With him on the brief were MORGAN CHU;
DAVID C. MCPHIE and REBECCA CLIFFORD, of Newport
Beach, California.
                 ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

   PER CURIAM (RADER, Chief Judge, LOURIE and
BRYSON, Circuit Judges).

           AFFIRMED. See Fed. Cir. R. 36.

                       ENTERED BY ORDER OF THE COURT


June 14, 2011          /s/ Jan Horbaly
    Date                    Jan Horbaly
                                Clerk